UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation or Organization, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. Commission File Number Registrant, State of Incorporation or Organization, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, Louisiana 70113 Telephone (504) 576-4000 72-1229752 1-31508 ENTERGY MISSISSIPPI, INC. (a Mississippi corporation) 308 East Pearl Street Jackson, Mississippi 39201 Telephone (601) 368-5000 64-0205830 1-10764 ENTERGY ARKANSAS, INC. (an Arkansas corporation) 425 West Capitol Avenue Little Rock, Arkansas 72201 Telephone (501) 377-4000 71-0005900 0-05807 ENTERGY NEW ORLEANS, INC. (a Louisiana corporation) 1600 Perdido Street New Orleans, Louisiana 70112 Telephone (504) 670-3700 72-0273040 0-20371 ENTERGY GULF STATES LOUISIANA, L.L.C. (a Louisiana limited liability company) 446 North Boulevard Baton Rouge, Louisiana 70802 Telephone (800) 368-3749 74-0662730 1-34360 ENTERGY TEXAS, INC. (a Texas corporation) 350 Pine Street Beaumont, Texas 77701 Telephone (409) 981-2000 61-1435798 1-32718 ENTERGY LOUISIANA, LLC (a Texas limited liability company) 446 North Boulevard Baton Rouge, Louisiana 70802 Telephone (800) 368-3749 75-3206126 1-09067 SYSTEM ENERGY RESOURCES, INC. (an Arkansas corporation) Echelon One 1340 Echelon Parkway Jackson, Mississippi 39213 Telephone (601) 368-5000 72-0752777 Table of Contents Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether Entergy Corporation has submitted electronically and posted on Entergy's corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether Entergy Arkansas, Entergy Gulf States Louisiana, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, Entergy Texas, and System Energy Resources have submitted electronically and posted on Entergy's corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer Accelerated filer Non- accelerated filer Smaller reporting company Entergy Corporation Ö Entergy Arkansas, Inc. Ö Entergy Gulf States Louisiana, L.L.C. Ö Entergy Louisiana, LLC Ö Entergy Mississippi, Inc. Ö Entergy New Orleans, Inc. Ö Entergy Texas, Inc. Ö System Energy Resources, Inc. Ö Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Common Stock Outstanding Outstanding at April 29, 2011 Entergy Corporation ($0.01 par value) Entergy Corporation, Entergy Arkansas, Inc., Entergy Gulf States Louisiana, L.L.C., Entergy Louisiana, LLC, Entergy Mississippi, Inc., Entergy New Orleans, Inc., Entergy Texas, Inc., and System Energy Resources, Inc. separately file this combined Quarterly Report on Form 10-Q.Information contained herein relating to any individual company is filed by such company on its own behalf.Each company reports herein only as to itself and makes no other representations whatsoever as to any other company.This combined Quarterly Report on Form 10-Q supplements and updates the Annual Report on Form 10-K for the calendar year ended December 31, 2010, filed by the individual registrants with the SEC, and should be read in conjunction therewith. Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2011 Page Number Forward-looking information iv Definitions vi Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Results of Operations 1 Liquidity and Capital Resources 4 Rate, Cost-recovery, and Other Regulation 8 Market and Credit Risk Sensitive Instruments 9 Nuclear Matters 11 Critical Accounting Estimates 11 New Accounting Pronouncements 11 Consolidated Statements of Income 13 Consolidated Statements of Cash Flows 14 Consolidated Balance Sheets 16 Consolidated Statements of Changes in Equity and Comprehensive Income 18 Selected Operating Results 19 Notes to Financial Statements 20 Part 1. Item 4.Controls and Procedures 54 Entergy Arkansas, Inc. and Subsidiaries Management's Financial Discussion and Analysis Results of Operations 55 Liquidity and Capital Resources 56 State and Local Rate Regulation 58 Federal Regulation 58 Nuclear Matters 58 Environmental Risks 58 Critical Accounting Estimates 58 Consolidated Income Statements 59 Consolidated Statements of Cash Flows 61 Consolidated Balance Sheets 62 Consolidated Statements of Changes in Common Equity 64 Selected Operating Results 65 Entergy Gulf States Louisiana, L.L.C. Management's Financial Discussion and Analysis Results of Operations 66 Liquidity and Capital Resources 67 State and Local Rate Regulation 68 Federal Regulation 69 Nuclear Matters 69 Environmental Risks 69 Critical Accounting Estimates 69 Income Statements 70 Statements of Cash Flows 71 Balance Sheets 72 Statements of Changes in Equity and Comprehensive Income 74 Selected Operating Results 75 i Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2011 Page Number Entergy Louisiana, LLC Management's Financial Discussion and Analysis Results of Operations 76 Liquidity and Capital Resources 77 State and Local Rate Regulation 80 Federal Regulation 80 Nuclear Matters 80 Environmental Risks 80 Critical Accounting Estimates 80 Income Statements 81 Statements of Cash Flows 83 Balance Sheets 84 Statements of Changes in Equity and Comprehensive Income 86 Selected Operating Results 87 Entergy Mississippi, Inc. Management's Financial Discussion and Analysis Results of Operations 88 Liquidity and Capital Resources 89 State and Local Rate Regulation 91 Federal Regulation 91 Critical Accounting Estimates 91 Income Statements 92 Statements of Cash Flows 93 Balance Sheets 94 Statements of Changes in Common Equity 96 Selected Operating Results 97 Entergy New Orleans, Inc. Management's Financial Discussion and Analysis Results of Operations 98 Liquidity and Capital Resources 99 State and Local Rate Regulation Federal Regulation Environmental Risks Critical Accounting Estimates Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Selected Operating Results ii Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q March 31, 2011 Page Number Entergy Texas, Inc. and Subsidiaries Management's Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources State and Local Rate Regulation Federal Regulation Environmental Risks Critical Accounting Estimates Consolidated Income Statements Consolidated Statements of Cash Flows Consolidated Balance Sheets Consolidated Statements of Changes in Common Equity Selected Operating Results System Energy Resources, Inc. Management's Financial Discussion and Analysis Results of Operations Liquidity and Capital Resources Nuclear Matters Environmental Risks Critical Accounting Estimates Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Part II.Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 5.Other Information Item 6.Exhibits Signature iii Table of Contents FORWARD-LOOKING INFORMATION In this combined report and from time to time, Entergy Corporation and the Registrant Subsidiaries each makes statements as a registrant concerning its expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as "may," "will," "could," "project," "believe," "anticipate," "intend," "expect," "estimate," "continue," "potential," "plan," "predict," "forecast," and other similar words or expressions are intended to identify forward-looking statements but are not the only means to identify these statements.Although each of these registrants believes that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct.Any forward-looking statement is based on information current as of the date of this combined report and speaks only as of the date on which such statement is made.Except to the extent required by the federal securities laws, these registrants undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Forward-looking statements involve a number of risks and uncertainties.There are factors that could cause actual results to differ materially from those expressed or implied in the forward-looking statements, including those factors discussed or incorporated by reference in (a) Item 1A. Risk Factors in the Form 10-K, (b) Management's Financial Discussion and Analysis in the Form 10-K and in this report, and (c) the following factors (in addition to others described elsewhere in this combined report and in subsequent securities filings): · resolution of pending and future rate cases and negotiations, including various performance-based rate discussions, and other regulatory proceedings, including those related to Entergy's System Agreement or any successor agreement or arrangement, Entergy's utility supply plan, recovery of storm costs, and recovery of fuel and purchased power costs · changes in utility regulation, including the beginning or end of retail and wholesale competition, the ability to recover net utility assets and other potential stranded costs, the operations of the independent coordinator of transmission for Entergy's utility service territory and transition to a successor or alternative arrangement, including possible participation in a regional transmission organization, and the application of more stringent transmission reliability requirements or market power criteria by the FERC · changes in regulation of nuclear generating facilities and nuclear materials and fuel, including possible shutdown of nuclear generating facilities, particularly those owned or operated by the Entergy Wholesale Commodities business, and the effects of new or existing safety concerns regarding nuclear power plants and nuclear fuel · resolution of pending or future applications for license renewals or modifications of nuclear generating facilities · the performance of and deliverability of power from Entergy's generation resources, including the capacity factors at its nuclear generating facilities · Entergy's ability to develop and execute on a point of view regarding future prices of electricity, natural gas, and other energy-related commodities · prices for power generated by Entergy's merchant generating facilities, the ability to hedge, sell power forward or otherwise reduce the market price risk associated with those facilities, including the Entergy Wholesale Commodities nuclear plants, · the prices and availability of fuel and power Entergy must purchase for its Utility customers, and Entergy's ability to meet credit support requirements for fuel and power supply contracts · volatility and changes in markets for electricity, natural gas, uranium, and other energy-related commodities · changes in law resulting from federal or state energy legislation or legislationsubjecting energy derivatives used in hedging and risk management transactions to governmental regulation · changes in environmental, tax, and other laws, including requirements for reduced emissions of sulfur, nitrogen, carbon, mercury, and other substances, and changes in costs of compliance with environmental and other laws and regulations iv Table of Contents FORWARD-LOOKING INFORMATION (Concluded) · uncertainty regarding the establishment of interim or permanent sites for spent nuclear fuel and nuclear waste storage and disposal · variations in weather and the occurrence of hurricanes and other storms and disasters, including uncertainties associated with efforts to remediate the effects of hurricanes and ice storms and the recovery of costs associated with restoration, including accessing funded storm reserves, federal and local cost recovery mechanisms, securitization, and insurance · effects of climate change · Entergy's ability to manage its capital projects and operation and maintenance costs · Entergy's ability to purchase and sell assets at attractive prices and on other attractive terms · the economic climate, and particularly economic conditions in Entergy's Utility service territory and the Northeast United States and events that could influence economic conditions in those areas · the effects of Entergy's strategies to reduce tax payments · changes in the financial markets, particularly those affecting the availability of capital and Entergy's ability to refinance existing debt, execute share repurchase programs, and fund investments and acquisitions · actions of rating agencies, including changes in the ratings of debt and preferred stock, changes in general corporate ratings, and changes in the rating agencies' ratings criteria · changes in inflation and interest rates · the effect of litigation and government investigations or proceedings · advances in technology · the potential effects of threatened or actual terrorism and war or a catastrophic event such as a nuclear accident or a natural gas pipeline explosion · Entergy's ability to attract and retain talented management and directors · changes in accounting standards and corporate governance · declines in the market prices of marketable securities and resulting funding requirements for Entergy's defined benefit pension and other postretirement benefit plans · changes in decommissioning trust fund values or earnings or in the timing of or cost to decommission nuclear plant sites · factors that could lead to impairment of long-lived assets · the ability to successfully complete merger, acquisition, or divestiture plans, regulatory or other limitations imposed as a result of merger, acquisition, or divestiture, and the success of the business following a merger, acquisition, or divestiture v Table of Contents DEFINITIONS Certain abbreviations or acronyms used in the text and notes are defined below: Abbreviation or Acronym Term AEEC Arkansas Electric Energy Consumers AFUDC Allowance for Funds Used During Construction ALJ Administrative Law Judge ANO 1 and 2 Units 1 and 2 of Arkansas Nuclear One (nuclear), owned by Entergy Arkansas APSC Arkansas Public Service Commission Board Board of Directors of Entergy Corporation capacity factor Actual plant output divided by maximum potential plant output for the period City Council or Council Council of the City of New Orleans, Louisiana Entergy Entergy Corporation and its direct and indirect subsidiaries Entergy Corporation Entergy Corporation, a Delaware corporation Entergy Gulf States, Inc. Predecessor company for financial reporting purposes to Entergy Gulf States Louisiana that included the assets and business operations of both Entergy Gulf States Louisiana and Entergy Texas Entergy Gulf States Louisiana Entergy Gulf States Louisiana, L.L.C., a company created in connection with the jurisdictional separation of Entergy Gulf States, Inc. and the successor company to Entergy Gulf States, Inc. for financial reporting purposes.The term is also used to refer to the Louisiana jurisdictional business of Entergy Gulf States, Inc., as the context requires. Entergy Texas Entergy Texas, Inc., a company created in connection with the jurisdictional separation of Entergy Gulf States, Inc.The term is also used to refer to the Texas jurisdictional business of Entergy Gulf States, Inc., as the context requires. Entergy Wholesale Commodities Entergy’s non-utility business segment primarily comprised of the ownership and operation of six nuclear power plants, the ownership of interests in non-nuclear power plants, and the sale of the electric power produced by those plants to wholesale customers EPA United States Environmental Protection Agency ERCOT Electric Reliability Council of Texas FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission firm LD Transaction that requires receipt or delivery of energy at a specified delivery point (usually at a market hub not associated with a specific asset) or settles financially on notional quantities; if a party fails to deliver or receive energy, the defaulting party must compensate the other party as specified in the contract FitzPatrick James A. FitzPatrick Nuclear Power Plant (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Form 10-K Annual Report on Form 10-K for the calendar year ended December 31, 2010 filed with the SEC by Entergy Corporation and its Registrant Subsidiaries Grand Gulf Unit No. 1 of Grand Gulf Nuclear Station (nuclear), 90% owned or leased by System Energy GWh Gigawatt-hour(s), which equals one million kilowatt-hours Independence Independence Steam Electric Station (coal), owned 16% by Entergy Arkansas, 25% by Entergy Mississippi, and 7% by Entergy Power Indian Point 2 Unit 2 of Indian Point Energy Center (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Indian Point 3 Unit 3 of Indian Point Energy Center (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment IRS Internal Revenue Service vi Table of Contents DEFINITIONS (Continued) Abbreviation or Acronym Term ISO Independent System Operator kW Kilowatt, which equals one thousand watts kWh Kilowatt-hour(s) LPSC Louisiana Public Service Commission MISO Midwest Independent Transmission System Operator, Inc. MMBtu One million British Thermal Units MPSC Mississippi Public Service Commission MW Megawatt(s), which equals one thousand kilowatts MWh Megawatt-hour(s) Net MW in operation Installed capacity owned and operated NRC Nuclear Regulatory Commission NYPA New York Power Authority Offsetting positions Transactions for the purchase of energy, generally to offset a firm LD transaction Palisades Palisades Power Plant (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Pilgrim Pilgrim Nuclear Power Station (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment PPA Purchased power agreement PUCT Public Utility Commission of Texas Registrant Subsidiaries Entergy Arkansas, Inc., Entergy Gulf States Louisiana, L.L.C., Entergy Louisiana, LLC, Entergy Mississippi, Inc., Entergy New Orleans, Inc., Entergy Texas, Inc., and System Energy Resources, Inc. River Bend River Bend Station (nuclear), owned by Entergy Gulf States Louisiana RTO Regional transmission organization SEC Securities and Exchange Commission SPP Southwest Power Pool System Agreement Agreement, effective January 1, 1983, as modified, among the Utility operating companies relating to the sharing of generating capacity and other power resources System Energy System Energy Resources, Inc. TWh Terawatt-hour(s), which equals one billion kilowatt-hours unit-contingent Transaction under which power is supplied from a specific generation asset; if the asset is not operating, the seller is generally not liable to the buyer for any damages Unit Power Sales Agreement Agreement, dated as of June 10, 1982, as amended and approved by FERC, among Entergy Arkansas, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, and System Energy, relating to the sale of capacity and energy from System Energy's share of Grand Gulf Utility Entergy's business segment that generates, transmits, distributes, and sells electric power, with a small amount of natural gas distribution Utility operating companies Entergy Arkansas, Entergy Gulf States Louisiana, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, and Entergy Texas Vermont Yankee Vermont Yankee Nuclear Power Station (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Waterford 3 Unit No. 3 (nuclear) of the Waterford Steam Electric Station, 100% owned or leased by Entergy Louisiana weather-adjusted usage Electric usage excluding the effects of deviations from normal weather vii Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS Entergy operates primarily through its two, reportable, operating segments: Utility and Entergy Wholesale Commodities. · Utility generates, transmits, distributes, and sells electric power in service territories in four states that include portions of Arkansas, Mississippi, Texas, and Louisiana, including the City of New Orleans; and operates a small natural gas distribution business. · The Entergy Wholesale Commodities business segment includes the ownership and operation of six nuclear power plants located in the northern United States and the sale of the electric power produced by those plants to wholesale customers.This business also provides services to other nuclear power plant owners.Entergy Wholesale Commodities also owns interests in non-nuclear power plants that sell the electric power produced by those plants to wholesale customers while it focuses on improving operating and financial performance of these plants, consistent with Entergy’s market-based point-of-view. In the fourth quarter 2010, Entergy finished integrating its former Non-Utility Nuclear business segment and its non-nuclear wholesale asset business into the new Entergy Wholesale Commodities business in an internal reorganization.The prior period financial information in this Form 10-Q has been restated to reflect the change in reportable segments. Results of Operations Income Statement Variances Following are income statement variances for Utility, Entergy Wholesale Commodities, Parent & Other, and Entergy comparing the first quarter 2011 to the first quarter 2010 showing how much the line item increased or (decreased) in comparison to the prior period: Utility Entergy Wholesale Commodities Parent & Other (1) Entergy (In Thousands) 1st Qtr 2010 Consolidated Net Income Net revenue (operating revenue less fuel expense, purchased power, and other regulatory charges/credits) Other operation and maintenance expenses Taxes other than income taxes Depreciation and amortization Other income Interest expense Other expenses Income taxes 1st Qtr 2011 Consolidated Net Income Parent & Other includes eliminations, which are primarily intersegment activity. 1 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Refer to "ENTERGY CORPORATION AND SUBSIDIARIES - SELECTED OPERATING RESULTS" for further information with respect to operating statistics. Net Revenue Utility Following is an analysis of the change in net revenue comparing the first quarter 2011 to the first quarter 2010. Amount (In Millions) 2010 net revenue Retail electric price 18 Volume/weather 11 Net gas revenue Other 2011 net revenue The retail electric price variance is primarily due to a base rate increase at Entergy Arkansas effective July 2010 and rate actions at Entergy Texas, including a base rate increase effective August 2010.This was partially offset by a formula rate plan decrease at Entergy New Orleans effective October 2010.See Note 2 to the financial statements in the Form 10-K for further discussion of these proceedings. The volume/weather variance is primarily due to an increase of 911 GWh in weather-adjusted usage in the residential and industrial sectors.Despite favorable weather in first quarter 2011, the weather effect declined compared to the near-record-setting cold weather experienced in the first quarter 2010.Weather-adjusted residential retail sales growth reflected both an increase in the number of customers as well as higher usage per customer.Industrial sales have realized sustained growth since the beginning of 2010 and the first quarter 2011 continued the trend.Entergy’s service territory has benefitted from the national manufacturing economy as well as industrial facility expansions.Industrial customers in Entergy’s service territory also have benefitted from the need to re-stock inventory and export trends. The net gas revenue variance is primarily due to milder weather as compared to last year. Entergy Wholesale Commodities Following is an analysis of the change in net revenue comparing the first quarter 2011 to the first quarter 2010. Amount (In Millions) 2010 net revenue Volume Realized price changes Other 2011 net revenue As shown in the table above, net revenue for Entergy Wholesale Commodities decreased by $40 million, or 7%, in the first quarter 2011 compared to the first quarter 2010 primarily due to lower volume resulting from an increase in forced outages for Entergy Wholesale Commodities’ nuclear fleet in 2011 and lower pricing in its contracts to sell power.Included in net revenue is $11 million and $12 million of amortization of the Palisades purchased power agreement in the first quarters 2011 and 2010, respectively, which is non-cash revenue and is discussed in Note 15 to the financial statements in the Form 10-K.Included in Other in the table above is a decrease of $5 million in net revenue from the Harrison County plant, which was sold in December 2010. 2 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Following are key performance measures for Entergy Wholesale Commodities’ nuclear plants for the first quarter 2011 and 2010: Net MW in operation at March 31 Average realized revenue per MWh GWh billed Capacity factor 91% 94% Refueling Outage Days: Indian Point 2 - 22 Indian Point 3 23 - Overall, including its non-nuclear plants, Entergy Wholesale Commodities billed 10,519 GWh in the first quarter 2011 and 11,128 GWh in the first quarter 2010, with average realized revenue per MWh of $56.98 in the first quarter 2011 and $58.31 in the first quarter 2010. Realized Price per MWh See the Form 10-K for a discussion of Entergy Wholesale Commodities nuclear business’s realized price per MWh, including the factors that influence it and the decrease in the annual average realized price per MWh to $59.16 in 2010 from $61.07 for 2009.Entergy Wholesale Commodities’ nuclear business is almost certain to experience a decrease again in 2011 because, as shown in the contracted sale of energy table "Market and Credit Risk Sensitive Instruments," Entergy Wholesale Commodities has sold forward 96% of its planned nuclear energy output for the remainder of 2011 for an average contracted energy price of $53 per MWh.In addition, Entergy Wholesale Commodities has sold forward 87% of its planned nuclear energy output for 2012 for an average contracted energy price of $49 per MWh. Other Income Statement Items Utility Other operation and maintenance expenses increased from $435 million for the first quarter 2010 to $448million for the first quarter 2011 primarily due to: · an increase of $6 million in transmission and distribution expenses primarily due to vegetation and maintenance expenses; · an increase of $4 million in nuclear expenses primarily due to higher labor costs; · an increase of $3 million in legal expenses primarily resulting from the U.S. Department of Justice investigation that is discussed in “U.S. Department of Justice Investigation” in the “Rate, Cost-recovery, and Other Regulation – Federal Regulation” section of Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis in the Form 10-K; and · several individually insignificant items. These increases were partially offset by a decrease of $7 million in fossil expenses resulting from more outages in first quarter 2010 and an increase of $6 million in nuclear insurance refunds received in 2011 as compared to the same period in 2010. 3 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Depreciation and amortization expenses decreased primarily due to a decrease in depreciation rates at Entergy Arkansas as a result of the rate case settlement agreement approved by the APSC in June 2010. Entergy Wholesale Commodities Other operation and maintenance expenses decreased from $260 million for the first quarter 2010 to $209 million for the first quarter 2011 primarily due to: · the write-off of $32 million of capital costs in first quarter 2010, primarily for software that will not be utilized, in connection with Entergy's decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business; and · a decrease of $6 million due to the absence of expenses from the Harrison County plant which was sold in the fourth quarter 2010. Other income decreased primarily due to a decrease of $11 million in realized earnings on decommissioning trust fund investments and a decrease in interest income earned on loans to the parent company, Entergy Corporation. Interest expense decreased primarily due to the write-off of $37 million of debt financing costs in the first quarter 2010, primarily incurred for a $1.2 billion credit facility that will not be used, in connection with Entergy's decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business. Parent & Other Interest expense increased primarily due to $1 billion of Entergy Corporation notes payable issued in September 2010 with the proceeds used to pay down the borrowings outstanding on Entergy Corporation’s revolving credit facility, which were at a lower interest rate. Income Taxes The effective income tax rates for the first quarters 2011 and 2010 were 39.3% and 40.3%, respectively.The difference in the effective income tax rate versus the statutory rate of 35% for the first quarter 2011 is primarily due to state income taxes and certain book and tax differences for utility plant items.The difference in the effective income tax rate versus the statutory rate of 35% for the first quarter 2010 is primarily due to: · a charge of $16 million recorded in first quarter 2010 resulting from a change in tax law associated with the federal healthcare legislation enacted in March 2010.See "MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K for a discussion of the federal healthcare legislation; and · state income taxes and certain book and tax differences for utility plant items. These factors were partially offset by: · a $19 million tax benefit recorded first quarter 2010 in connection with Entergy's decision to unwind the infrastructure created for the planned spin-off of its non-utility nuclear business; and · book and tax differences related to the allowance for equity funds used during construction. Liquidity and Capital Resources See "MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS - Liquidity and Capital Resources" in the Form 10-K for a discussion of Entergy's capital structure, capital expenditure plans and other uses of capital, and sources of capital.Following are updates to that discussion. 4 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Capital Structure Entergy's capitalization is balanced between equity and debt, as shown in the following table. March 31, December 31, Debt to capital 57.6% 57.3% Effect of excluding the Arkansas and Texas securitization bonds (1.9)% (2.0)% Debt to capital, excluding securitization bonds (1) 55.7% 55.3% Effect of subtracting cash (1.7)% (3.2)% Net debt to net capital, excluding securitization bonds (1) 54.0% 52.1% (1) Calculation excludes the Arkansas and Texas securitization bonds, which are non-recourse to Entergy Arkansas and Entergy Texas, respectively. Net debt consists of debt less cash and cash equivalents.Debt consists of notes payable, capital lease obligations, and long-term debt, including the currently maturing portion.Capital consists of debt, common shareholders' equity, and subsidiaries' preferred stock without sinking fund.Net capital consists of capital less cash and cash equivalents. Entergy uses the net debt to net capital ratio in analyzing its financial condition and believes it provides useful information to its investors and creditors in evaluating Entergy's financial condition. As discussed in the Form 10-K, Entergy Corporation has in place a revolving credit facility that expires in August 2012.Entergy Corporation has the ability to issue letters of credit against the total borrowing capacity of the facility.As of March 31, 2011, the capacity and amounts outstanding under the credit facility are: Capacity Borrowings Letters of Credit Capacity Available (In Millions) Entergy Corporation's credit facility requires it to maintain a consolidated debt ratio of 65% or less of its total capitalization.The calculation of this debt ratiounder Entergy Corporation's credit facility and in one of the indentures governing the Entergy Corporation senior notes is different than the calculation of the debt to capitalratioabove.Entergy is currently in compliance with this covenant.If Entergy fails to meet this ratio, or if Entergy Corporation or one of the Utility operating companies (except Entergy New Orleans) defaults on other indebtedness or is in bankruptcy or insolvency proceedings, an acceleration of the facility's maturity date may occur, andthere may be an acceleration of amounts due under certain Entergy Corporation senior notes. See Note 4 to the financial statements herein for additional discussion of the Entergy Corporation credit facility and discussion of the Registrant Subsidiaries' credit facilities. Capital Expenditure Plans and Other Uses of Capital See the table and discussion in the Form 10-K under "MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS - Liquidity and Capital Resources - Capital Expenditure Plans and Other Uses of Capital," that sets forth the amounts of planned construction and other capital investments by operating segment for 2011 through 2013.Following are updates to the discussion in the Form 10-K. 5 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Acadia Unit 2 Purchase Agreement See the Form 10-K for a discussion of the agreement Entergy Louisiana signed to acquire Unit 2 of the Acadia Energy Center, a 580 MW generating unit located near Eunice, La., from Acadia Power Partners, LLC, an independent power producer.Entergy Louisiana acquired the plant on April 29, 2011. Summer 2009 Long-Term Request for Proposal As discussed in the Form 10-K, the construction or purchase of three resources identified in the Summer 2009 Long-Term Request for Proposal were included in the 2011-2013 capital expenditure estimates in the Form 10-K.In addition to the self-build option at Entergy Louisiana’s Ninemile site noted in the Form 10-K, in April 2011 two Entergy Utility operating companies announced that they have signed agreements to acquire the other two resources, the ot Spring Energy facility and the inds Energy Facility. Hot Spring Energy Facility Purchase Agreement In April 2011, Entergy Arkansas announced that it has signed an asset purchase agreement to acquire the Hot Spring Energy Facility, a 620 MW natural gas-fired combined-cycle turbine plant located in Hot Spring County, Arkansas, from a subsidiary of KGen Power Corporation.The purchase price is approximately $253 million.Entergy Arkansas also expects to invest in various plant upgrades at the facility after closing and expects the total cost of the acquisition to be approximately $277 million.The acquisition is expected to require investment in Entergy’s transmission system, and studies are currently under way to estimate the cost.The purchase is contingent upon, among other things, obtaining necessary approvals, including full cost recovery, from various federal and state regulatory and permitting agencies.These include regulatory approvals from the APSC and FERC, as well as clearance under the Hart-Scott-Rodino anti-trust law.Because Hot Spring represents a substantial portion of KGen Power’s remaining assets, Delaware law requires KGen Power to obtain shareholder approval prior to selling the Hot Spring facility.KGen Power intends to mail a proxy to its stockholders with a vote expected to be held in mid-June 2011.Closing is expected to occur in mid-2012.Entergy Arkansas expects to initiate its request for approval for the acquisition and cost recovery from the APSC in June 2011. Hinds Energy Facility Purchase Agreement In April 2011, Entergy Mississippi announced that it has signed an asset purchase agreement to acquire the Hinds Energy Facility, a 450 MW natural gas-fired combined-cycle turbine plant located in Jackson, Mississippi, from a subsidiary of KGen Power Corporation.The purchase price is approximately $206 million.Entergy Mississippi also expects to invest in various plant upgrades at the facility after closing and expects the total cost of the acquisition to be approximately $246 million.The acquisition is expected to require investment in Entergy’s transmission system, and studies are currently under way to estimate the cost.The purchase is contingent upon, among other things, obtaining necessary approvals, including full cost recovery, from various federal and state regulatory and permitting agencies.These include regulatory approvals from the MPSC and FERC, as well as clearance under the Hart-Scott-Rodino anti-trust law.Because Hinds represents a substantial portion of KGen Power’s remaining assets, Delaware law requires KGen Power to obtain shareholder approval prior to selling the Hinds facility.KGen Power intends to mail a proxy to its stockholders with a vote expected to be held in mid-June 2011.Closing is expected to occur in mid-2012.Entergy Mississippi expects to initiate its request for approval for the acquisition and cost recovery from the MPSC in Summer 2011. Waterford 3 Steam Generator Replacement Project See the Form 10-K for a discussion of the Waterford 3 Steam Generator Replacement project.With regard to the delay in the delivery of the steam generators, Entergy Louisiana is working with the manufacturer to fully develop and evaluate repair options.Extensive inspections of the existing steam generators at Waterford 3 in cooperation with the manufacturer were completed in April 2011.The review of data obtained during these inspections supports the conclusion that Waterford 3 can operate safely for another full cycle before the replacement of the existing steam generators.Entergy Louisiana is required to report its findings to the NRC through a report made 180 6 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents days after plant start up.At this time, a requirement to perform a mid-cycle outage for further inspections in order to allow the plant to continue operation until its Fall 2012 refueling outage is not anticipated.Entergy Louisiana expects to file a special LPSC monitoring report in second quarter 2011 that will reflect the updated project cost and schedule.Entergy Louisiana also expects to resume the revenue requirement proceeding before the LPSC in Fall 2012.Entergy Louisiana currently expects the cost of the project, including carrying costs, to increase to approximately $687 million if the replacement occurs during the Fall 2012 refueling outage. Dividends and Stock Repurchases Declarations of dividends on Entergy’s common stock are made at the discretion of the Board.Among other things, the Board evaluates the level of Entergy’s common stock dividends based upon Entergy’s earnings, financial strength, and future investment opportunities.At its January and April 2011 meetings, the Board declared dividends of $0.83 per share, which is the same quarterly dividend per share that Entergy has paid since second quarter 2010. Cash Flow Activity As shown in Entergy's Consolidated Statements of Cash Flows, cash flows for the three months ended March 31, 2011 and 2010 were as follows: (In Millions) Cash and cash equivalents at beginning of period Cash flow provided by (used in): Operating activities Investing activities Financing activities 6 Net decrease in cash and cash equivalents Cash and cash equivalents at end of period Operating Activities Entergy's cash flow provided by operating activities decreased by $351 million for the three months ended March 31, 2011 compared to the three months ended March 31, 2010, primarily due to an increase of $147 million in pension contributions.See "MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for a discussion of qualified pension and other postretirement benefits funding.A decrease in deferred fuel cost collections, a $42 million increase in incentive compensation payments, which occur annually in the first quarter, and the decrease in Entergy Wholesale Commodities net revenue that is discussed above also contributed to the decrease, as well as several other individually insignificant factors. Investing Activities Net cash used in investing activities increased by $381 million for the three months ended March 31, 2011 compared to the three months ended March 31, 2010, primarily due to: · an increase in nuclear fuel purchases, as more plants were preparing for refueling outages in the spring 2011 than in the spring 2010; · a change in collateral deposit activity, as Entergy received deposits from Entergy Wholesale Commodities’ counterparties during 2010 and made a small amount of collateral deposits in 2011.Entergy Wholesale Commodities’ forward sales contracts are discussed in the Market and Credit Risk Sensitive Instruments section below; and · an increase in construction expenditures, primarily in the Utility business.Entergy's construction spending plans for 2011 through 2013 are discussed in the Form 10-K. 7 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Financing Activities Financing activities provided $6 million of cash for the three months ended March 31, 2011 compared to using $212 million of cash for the three months ended March 31, 2010 primarily because long-term debt activity provided approximately $133 million of cash in 2011 and used approximately $58 million of cash in 2010. For details of Entergy's long-term debt activity in 2011 see Note 4 to the financial statements herein.In addition the Entergy Gulf States Louisiana and Entergy Louisiana nuclear fuel company variable interest entities borrowed on their credit facilities to finance nuclear fuel acquisitions in the first quarter 2011.Offsetting these increases in sources of cash, Entergy repurchased $54 million of its common stock in the first quarter 2011 and none in the first quarter 2010.Entergy’s share repurchase programs are discussed in the Form 10-K. Rate, Cost-recovery, and Other Regulation See "MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS - Rate, Cost-recovery, and Other Regulation" in the Form 10-K for discussions of rate regulation, federal regulation, and related regulatory proceedings. State and Local Rate Regulation and Fuel-Cost Recovery See Note 2 to the financial statements herein for updates to the discussion in the Form 10-K regarding these proceedings. On May 2, 2011, Entergy Louisiana made a special formula rate plan rate implementation filing with the LPSC that implements effective with the May 2011 billing cycle a $43.1 million net rate increase to reflect adjustments in accordance with a previous LPSC order relating to acquisition of Unit 2 of the Acadia Energy Center.The net rate increase represents the decrease in the additional capacity revenue requirement resulting from the termination of the power purchase agreement with Acadia and the increase in the revenue requirement resulting from the ownership of the Acadia facility. Federal Regulation See the Form 10-K for a discussion of federal regulatory proceedings.Following are updates to that discussion. System Agreement and Independent Coordinator of Transmission (ICT) As discussed in the Form 10-K, in November 2010 the FERC issued an order accepting the Utility operating companies’ proposal to extend the ICT arrangement with SPP by an additional term of two years, providing time for analysis of longer term structures.In addition, in December 2010 the FERC issued an order that granted the Entergy Regional State Committee (E-RSC) additional authority over transmission upgrades and cost allocation.The E-RSC, comprised of one representative from each of the Utility operating company retail regulators, was formed in 2009 to consider several of the issues related to the Entergy transmission system.The Utility operating companies expect that the E-RSC will review the cost-benefit analysis the Utility operating companies will submit in May 2011 to each of their respective retail regulators comparing the ICT arrangement to joining the SPP RTO or MISO. 8 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Also as discussed in the Form 10-K, in February 2010 the APSC issued a show cause order opening an inquiry to conduct an investigation regarding the prudence of Entergy Arkansas’s entering a successor pooling agreement with the other Entergy Utility operating companies, as opposed to becoming a standalone entity upon exit from the System Agreement in December 2013, and whether Entergy Arkansas, as a standalone utility, should join the SPP RTO.The APSC subsequently added evaluation of Entergy Arkansas joining MISO on a standalone basis as an alternative to be considered.In August 2010, the APSC directed Entergy Arkansas and all parties to compare five strategic options at the same time as follows: (1) Entergy Arkansas Self-Provide; (2) Entergy Arkansas with 3rd party coordination agreements; (3) Successor Arrangements; (4) Entergy Arkansas as a standalone member of SPP RTO; and (5) Entergy Arkansas as a standalone member of MISO. On April 25, 2011, Entergy announced that it proposes joining a regional transmission organization.After comprehensive review and analysis, Entergy concluded that joining the Midwest Independent Transmission System Operator (MISO) will provide meaningful long-term benefits for the customers of the Utility operating companies.The Utility operating companies will provide analysis in May 2011 to their retail regulators supporting these conclusions.Entergy Arkansas’s analysis filing is due May 12, 2011, and the APSC’s procedural schedule includes an evidentiary hearing scheduled for September 7, 2011.The Utility operating companies also expect to make filings in the third quarter 2011 with their retail regulators regarding the transfer of control of their transmission assets to MISO.The target implementation date for joining MISO is December 2013. Market and Credit Risk Sensitive Instruments Commodity Price Risk Power Generation As discussed more fully in the Form 10-K, the sale of electricity from the power generation plants owned by Entergy Wholesale Commodities, unless otherwise contracted, is subject to the fluctuation of market power prices.Following is an updated summary of the amount of Entergy Wholesale Commodities nuclear power plants’ planned energy output that is sold forward as of March 31, 2011 under physical or financial contracts (2011 represents the remainder of the year): Percent of planned generation sold forward: Unit-contingent 78% 59% 36% 14% 12% Unit-contingent with guarantee of availability (1) 18% 14% 6% 3% 3% Firm LD 3% 24% 3% 8% -% Offsetting positions (3)% (10)% -% -% -% Total energy sold forward 96% 87% 45% 25% 15% Planned generation (TWh) (2) 31 41 40 41 41 Average revenue under contract per MWh (3) (4) A sale of power on a unit-contingent basis coupled with a guarantee of availability provides for the payment to the power purchaser of contract damages, if incurred, in the event the seller fails to deliver power as a result of the failure of the specified generation unit to generate power at or above a specified availability threshold.All of Entergy’s outstanding guarantees of availability provide for dollar limits on Entergy’s maximum liability under such guarantees. Assumes license renewal for plants whose current licenses expire within five years and the continued operation of all six plants.License renewal applications are in process for three units, as follows (with current license expirations in parentheses): Pilgrim (June 2012), Indian Point 2 (September 2013), and Indian Point 3 (December 2015). The Vermont Yankee acquisition included a 10-year PPA under which the former owners will buy most of the power produced by the plant through March 21, 2012.The PPA includes an adjustment clause under which the prices specified in the PPA will be adjusted downward monthly, beginning in November 2005, if power market prices drop below PPA prices, which has not happened thus far. Average revenue under contract may fluctuate due to positive or negative basis differences, option premiums, costs to convert firm LD to unit-contingent, and other risk management costs.Also, average revenue under contract excludes payments owed under the value sharing agreement with NYPA. 9 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Entergy estimates that a $10 per MWh change in the annual average energy price in the markets in which the Entergy Wholesale Commodities nuclear business sells power, based on March 31, 2011 market conditions, planned generation volume, and hedged position, would have a corresponding effect on pre-tax net income of $13million in 2011. Some of the agreements to sell the power produced by Entergy Wholesale Commodities’ nuclear power plants contain provisions that require an Entergy subsidiary to provide collateral to secure its obligations under the agreements.The Entergy subsidiary is required to provide collateral based upon the difference between the current market and contracted power prices in the regions where Entergy Wholesale Commodities sells power.The primary form of collateral to satisfy these requirements is an Entergy Corporation guaranty. Cash and letters of credit are also acceptable forms of collateral. At March 31, 2011, based on power prices at that time, Entergy had liquidity exposure of $26 million under the guarantees in place supporting Entergy Nuclear Power Marketing (a subsidiary in the Entergy Wholesale Commodities segment) transactions, $20 million of guarantees that support letters of credit, and $6 million of posted cash collateral to the ISOs. As of March 31, 2011, the credit exposure associated with Entergy Wholesale Commodities assurance requirements would increase by $97 million for a $1 per MMBtu increase in gas prices in both the short-and long-term markets. In the event of a decrease in Entergy Corporation's credit rating to below investment grade, based on power prices as of March 31, 2011, Entergy would have been required to provide approximately $70 million of additional cash or letters of credit under some of the agreements. As of March 31, 2011, the counterparties or their guarantors for 99.8% of the planned energy output under contract for Entergy Wholesale Commodities through 2015 have public investment grade credit ratings and 0.2% is with load-serving entities without public credit ratings. In addition to selling the power produced by its plants, Entergy Wholesale Commodities sells unforced capacity to load-serving distribution companies in order for those companies to meet requirements placed on them by the ISO in their area.Following is a summary of the amount of the Entergy Wholesale Commodities nuclear plants’ installed capacity that is currently sold forward, and the blended amount of Entergy Wholesale Commodities nuclear plants’ planned generation output and installed capacity that is sold forward as of March 31, 2011 (2011 represents the remainder of the year): Percent of capacity sold forward: Bundled capacity and energy contracts 25% 18% 16% 16% 16% Capacity contracts 31% 30% 26% 10% -% Total capacity sold forward 56% 48% 42% 26% 16% Planned net MW in operation Average revenue under contract per kW per month (applies to capacity contracts only) N/A Blended Capacity and Energy Recap (based on revenues) % of planned generation and capacity sold forward 96% 87% 43% 25% 14% Average revenue under contract per MWh 10 Entergy Corporation and Subsidiaries Management's Financial Discussion and Analysis Table of Contents Nuclear Matters After the nuclear incident in Japan resulting from the March 2011 earthquake and tsunami, the NRC has established a task force to conduct a review of processes and regulations relating to nuclear facilities in the United States.The lessons learned from the events in Japan and the NRC review may affect future operations of U.S. nuclear facilities, including Entergy's, and could, among other things, result in increased costs and capital requirements associated with operating Entergy's nuclear plants. Critical Accounting Estimates See "MANAGEMENT'S FINANCIAL DISCUSSION AND ANALYSIS - Critical Accounting Estimates" in the Form 10-K for a discussion of the estimates and judgments necessary in Entergy's accounting for nuclear decommissioning costs, unbilled revenue, impairment of long-lived assets and trust fund investments, qualified pension and other postretirement benefits, and other contingencies.Following is an update to that discussion.For updates regarding the impairment of long-lived assets discussion concerning Vermont Yankee see Note 11 to the financial statements herein. Nuclear Decommissioning Costs In the first quarter 2011, System Energy recorded a revision to its estimated decommissioning cost liability for Grand Gulf as a result of a revised decommissioning cost study. The revised estimate resulted in a $38.9 million reduction in its decommissioning liability, along with a corresponding reduction in the related regulatory asset. New Accounting Pronouncements The accounting standard-setting process, including projects between the FASB and the International Accounting Standards Board (IASB) to converge U.S. GAAP and International Financial Reporting Standards, is ongoing and the FASB and the IASB are each currently working on several projects that have not yet resulted in final pronouncements.Final pronouncements that result from these projects could have a material effect on Entergy’s future net income or financial position. 11 Table of Contents (Page left blank intentionally) 12 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In Thousands, Except Share Data) OPERATING REVENUES Electric $ $ Natural gas Competitive businesses TOTAL OPERATING EXPENSES Operating and Maintenance: Fuel, fuel-related expenses, and gas purchased for resale Purchased power Nuclear refueling outage expenses Other operation and maintenance Decommissioning Taxes other than income taxes Depreciation and amortization Other regulatory charges (credits) - net ) TOTAL OPERATING INCOME OTHER INCOME Allowance for equity funds used during construction Interest and investment income Miscellaneous - net ) ) TOTAL INTEREST EXPENSE Interest expense Allowance for borrowed funds used during construction ) ) TOTAL INCOME BEFORE INCOME TAXES Income taxes CONSOLIDATED NET INCOME Preferred dividend requirements of subsidiaries NET INCOME ATTRIBUTABLE TO ENTERGY CORPORATION $ $ Earnings per average common share: Basic $ $ Diluted $ $ Dividends declared per common share $ $ Basic average number of common shares outstanding Diluted average number of common shares outstanding See Notes to Financial Statements. 13 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In Thousands) OPERATING ACTIVITIES Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash flow provided by operating activities: Depreciation, amortization, and decommissioning, including nuclear fuel amortization Deferred income taxes, investment tax credits, and non-current taxes accrued Changes in working capital: Receivables Fuel inventory ) ) Accounts payable ) ) Prepaid taxes and taxes accrued ) ) Interest accrued ) ) Deferred fuel ) Other working capital accounts ) Changes in provisions for estimated losses ) ) Changes in other regulatory assets ) Changes in pensions and other postretirement liabilities ) ) Other ) Net cash flow provided by operating activities INVESTING ACTIVITIES Construction/capital expenditures ) ) Allowance for equity funds used during construction Nuclear fuel purchases ) ) Proceeds from sale of assets and businesses - Changes in securitization account ) NYPA value sharing payment ) ) Payments to storm reserve escrow account ) ) Receipts from storm reserve escrow account - Decrease (increase) in other investments ) Proceeds from nuclear decommissioning trust fund sales Investment in nuclear decommissioning trust funds ) ) Net cash flow used in investing activities ) ) See Notes to Financial Statements. 14 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In Thousands) FINANCING ACTIVITIES Proceeds from the issuance of: Long-term debt Common stock and treasury stock Retirement of long-term debt ) ) Repurchase of common stock ) - Changes in credit borrowings - net ) Dividends paid: Common stock ) ) Preferred stock ) ) Net cash flow provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid (received) during the period for: Interest - net of amount capitalized $ $ Income taxes $ ) $ ) See Notes to Financial Statements. 15 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2011 and December 31, 2010 (Unaudited) (In Thousands) CURRENT ASSETS Cash and cash equivalents: Cash $ $ Temporary cash investments Total cash and cash equivalents Securitization recovery trust account Accounts receivable: Customer Allowance for doubtful accounts ) ) Other Accrued unbilled revenues Total accounts receivable Deferred fuel costs Accumulated deferred income taxes Fuel inventory - at average cost Materials and supplies - at average cost Deferred nuclear refueling outage costs System agreement cost equalization Prepaid taxes Prepayments and other TOTAL OTHER PROPERTY AND INVESTMENTS Investment in affiliates - at equity Decommissioning trust funds Non-utility property - at cost (less accumulated depreciation) Other TOTAL PROPERTY, PLANT AND EQUIPMENT Electric Property under capital lease Natural gas Construction work in progress Nuclear fuel TOTAL PROPERTY, PLANT AND EQUIPMENT Less - accumulated depreciation and amortization PROPERTY, PLANT AND EQUIPMENT - NET DEFERRED DEBITS AND OTHER ASSETS Regulatory assets: Regulatory asset for income taxes - net Other regulatory assets (includes securitization property of $867,105 as of March 31, 2011 and $882,346 as of December 31, 2010) Deferred fuel costs Goodwill Accumulated deferred income taxes Other TOTAL TOTAL ASSETS $ $ See Notes to Financial Statements. 16 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS LIABILITIES AND EQUITY March 31, 2011 and December 31, 2010 (Unaudited) (In Thousands) CURRENT LIABILITIES Currently maturing long-term debt $ $ Notes payable Accounts payable Customer deposits Accumulated deferred income taxes Interest accrued Deferred fuel costs Obligations under capital leases Pension and other postretirement liabilities System agreement cost equalization Other TOTAL NON-CURRENT LIABILITIES Accumulated deferred income taxes and taxes accrued Accumulated deferred investment tax credits Obligations under capital leases Other regulatory liabilities Decommissioning and asset retirement cost liabilities Accumulated provisions Pension and other postretirement liabilities Long-term debt (includes securitization bonds of $910,053 as of March 31, 2011 and $931,131 as of December 31, 2010) Other TOTAL Commitments and Contingencies Subsidiaries' preferred stock without sinking fund EQUITY Common Shareholders' Equity: Common stock, $.01 par value, authorized 500,000,000 shares; issued 254,752,788 shares in 2011 and in 2010 Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less - treasury stock, at cost (76,484,580 shares in 2011 and 76,006,920 shares in 2010) Total common shareholders' equity Subsidiaries' preferred stock without sinking fund TOTAL TOTAL LIABILITIES AND EQUITY $ $ See Notes to Financial Statements. 17 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY AND COMPREHENSIVE INCOME For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In Thousands) Common Shareholders' Equity Subsidiaries' Preferred Stock Common Stock Treasury Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at December 31, 2009 $ $ $ ) $ $ $ ) $ Consolidated net income (a) - Other comprehensive income: Cash flow hedges net unrealized gain (net of tax expense of $87,259) - Pension and other postretirement liabilities (net of tax expense of $891) - Net unrealized investment gains (net of tax expense of $17,813) - Foreign currency translation (net of tax benefit of $327) - ) ) Total comprehensive income Common stock issuances related to stock plans - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at March 31, 2010 $ $ $ ) $ Balance at December 31, 2010 $ $ $ ) $ $ $ ) $ Consolidated net income (a) - Other comprehensive income: Cash flow hedges net unrealized loss (net of tax benefit of $34,635) - ) ) Pension and other postretirement liabilities (net of tax expense of $1,093) - Net unrealized investment gains (net of tax expense of $25,340) - Foreign currency translation (net of tax expense of $161) - Total comprehensive income Common stock repurchases - - ) - - - ) Common stock issuances related to stock plans - - ) - - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at March 31, 2011 $ $ $ ) $ $ $ ) $ See Notes to Financial Statements. (a) Consolidated net income and preferred dividend requirements of subsidiaries for both 2010 and 2011 include $3.3 million of preferred dividends on subsidiaries' preferred stock without sinking fund that is not presented as equity. 18 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES SELECTED OPERATING RESULTS For the Three Months Ended March 31, 2011 and 2010 (Unaudited) Increase/ Description (Decrease) % (Dollars in Millions) Utility Electric Operating Revenues: Residential $ $ $ ) (9 ) Commercial ) (5 ) Industrial ) (8 ) Governmental 47 50 (3
